DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 11/25/2019 and 1/5/2021. Each has been annotated and considered.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding claim 19, the claim needs to end with a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5-9, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi et al. (US 20160292905 hereinafter Nehmadi) and further in view of Lanza et al. (US 5938710 hereinafter Lanza). 

Regarding claim 1 (and similarly 14 and 20), Nehmadi teaches a navigational system for a host vehicle (See at least: Fig. 2; [0025] via “The apparatus 200 can be, e.g., mounted on or integrated in a vehicle. Such a vehicle may include, for example, a car, a truck, a bus, a drone, a robot, and the like. The apparatus 200 can be utilized to generate 3D-maps of the scene as would be observed by an operator (e.g., a driver) of the vehicle. In an embodiment, the apparatus 200 is configured to control part or all of the operation of the vehicle based on analysis of the generated 3D-maps. Therefore, the apparatus 200 can be utilized in applications related to autonomous vehicles, 
at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to (See at least: Fig. 2 item 210 “processing system”): 
receive a first output from a first data source associated with the host vehicle (See at least: Fig. 2 item 230; [0026] via “The passive sensor 230 may be an image sensor (e.g., a camera) configured to passively acquire images. The acquired images can be processed by processing system 210 or by the passive sensor 230 using image processing techniques.”) and 
a second output from a second data source associated with the host vehicle (See at least: Fig. 2 items 220 and 240; [0027] via “The active sensor 220 is configured to perform active measurements in specific directions to determine the distance from objects in the scene. In an embodiment, the active measurements are laser measurements. In a further embodiment, the active sensor 220 is configured to illuminate light beams in specific directions (determined by, e.g., the processing system 210) and to detect the light beams reflected off of objects in the scene. The distance from an object can be computed based on the energy and reflection angle of each reflected light beam. The active sensor 220 can be realized as, but not limited to, an active stereovision, a structured light, a time-of-flight (TOF), and the like.”; [0049] via “In one configuration, computer readable instructions for implementing any of the embodiments disclosed herein may be stored in the storage 240. The storage 240 may also store other computer readable instructions to implement an operating system, an 
wherein at least one of the first data source and the second data source comprise a sensor onboard the host vehicle (See at least: Fig. 2): 
identify a representation of a target object in the first output (See at least: Fig. 4 steps 410-430; [0054] via “At S430, objects in the image or in the segmentation map are identified. In one embodiment, the objects may be identified based on, e.g., image recognition. It should be noted that an object can include multiple segments. For example, a truck colored with two different colors can be segmented as two segments, but identified as one object.”); 
determine whether a characteristic of the target object triggers at least one navigational constraint (Fig. 4 step 440; [0055] via “At S440, the identified objects are classified. In an embodiment, the objects may be classified into one or more of the following categories: non-stationary (i.e. moving or likely to move), stationary (i.e., immobile), non-suspicious, or non-suspicious. In an embodiment, whether an object is non-stationary or stationary may be determined by identifying the object (e.g., using image recognition) and based on its type. For example, an object showing a building may be classified as non-stationary. In another embodiment, the non-stationary or stationary category of an object is determined by comparing two consecutive images taken during a predefined time interval to determine if the location of an object has changed. If the location of the object remains the same, the object is classified as Note: Navigational constraint is taught by the ability to identify the distance to the stationary object. ): 
if the at least one navigational constraint is not triggered by the characteristic of the target object, verify the identification of the representation of the target object based on a combination of the first output and the second output (See at least: [0061] via “ At S460, active measurements are performed. In an embodiment, the active measurements may be performed by using an active sensor (e.g., the active sensor 220). Performing the active measurements may include measuring a distance from some or all of the classified objects. In an embodiment, the distance is actively Note: Navigational constraint not triggered when the distance to the stationary object is known.); 
if the at least one navigational constraint is triggered by the characteristic of the target object, verify the identification of the representation of the target object based on the first output ([0060] via “In another embodiment, the passive measurements may be performed based on movements of objects classified as non-stationary and non-suspicious. To this end, passively measuring the distance may include, but is not limited to, determining a boundary speed of the object and a direction of movement of the object. The boundary speed is a speed at which the boundary (i.e., outer surface) of the object is traveling. Based on the determined boundary speed and direction, a distance to the object may be estimated. In an embodiment, the estimated distance may be further based on a previously known distance to the object and/or previously generated Note: Navigational constraint triggered when the distance to the stationary object is unknown); and 
in response to the verification, cause at least one navigational change to the host vehicle (See at least: [0040] via “The processing system 210 will not trigger another active measurement with respect to the pedestrian if the pedestrian is located within a range that does not require any action (e.g., walking in a sidewalk across the street from the vehicle). An action may include, for example, controlling the vehicle. Whether an action is required may be based on a predefined safe distance threshold. The safe distance threshold may include, but is not limited to, the speed of the vehicle and/or object, the distance of the object from the apparatus 200, a type of the object, combinations thereof, and the like. In a further embodiment, active measurements may be performed when an estimated distance for a moving object (e.g., based on a boundary speed and a direction of the object) does not meet a safe distance threshold. An action may include, for example, controlling a hands free or autonomous vehicle.”),
but fails to teach determine whether a characteristic of the target object triggers at least one navigational constraint,  the at least one navigational constraint comprising a limitation imposed on one or more navigational actions available to the host vehicle.
However, Lanza teaches determine whether a characteristic of the target object triggers at least one navigational constraint,  the at least one navigational constraint comprising a limitation imposed on one or more navigational actions available to the host vehicle (See at least: Col. 6 lines 26-29 via “When a person is detected in the second, closer detection zone, the control system 4 triggers an emergency stop of the vehicle and an acoustic warning signal.”).
 the at least one navigational constraint comprising a limitation imposed on one or more navigational actions available to the host vehicle so that the host vehicle can be controlled to avoid a collision. 

Regarding claim 5 (and similarly 16), Nehmadi teaches wherein the first data source comprises at least one of a camera, a lidar, or a radar onboard the host vehicle (See at least: [0026] via “The passive sensor 230 may be an image sensor (e.g., a camera) configured to passively acquire images. The acquired images can be processed by processing system 210 or by the passive sensor 230 using image processing techniques.”).

Regarding claim 6 (and similarly 17), Nehmadi teaches wherein the second data source comprises map data accessed by the at least one processing device (See at least: [0058] via “At S445, it is checked, for each object classified as stationary, if the distance to the object classified as stationary is known. If so, execution continues with S447; otherwise, execution continues with S450. At S447, the distance to the stationary object is retrieved from previous calculations. This distance information can be derived from previously generated 3D maps. A stationary object may be determined to be stationary relative to the previously generated 3D map. As an example, if a passive sensor is not moving, an object is stationary, and a previously determined passive 

Regarding claim 7 (and similarly 18), Nehmadi teaches wherein verifying the identification of the representation of the target object based on the combination of the first output and the second output comprises determining whether a representation of the target object is identified in both the first output and the second output (See at least: [0061] via “At S460, active measurements are performed. In an embodiment, the active measurements may be performed by using an active sensor (e.g., the active sensor 220). Performing the active measurements may include measuring a distance from some or all of the classified objects. In an embodiment, the distance is actively measured from objects classified as “suspicious”, “non-stationary”, and/or “suspicious and non-stationary”. In another embodiment, the distance is actively measured when a reliable passive measured cannot be achieved. Reliable passive measurements cannot be achieved include when, for example, one or more objects and/or details in the acquired image appear several times; the image contains plain areas with no definite texture (e.g., walls and sky); details (wheels in a car) in the image are hidden in another view; when only one image from a unique angle (e.g., when the passive sensor includes only one camera) is available for passive measurement; and when the image contains one or more noisy areas. By re-measuring such objects, the accuracy is increased and the number of false alarms is significantly decreased.”).

Regarding claim 8 (and similarly 19), Nehmadi teaches wherein verifying the identification of the representation of the target object based on the combination of the first output and the second output comprises determining the characteristic of the target object using the second output projected onto the first output (See at least: [0037] via “In a further embodiment, a prediction frame may be generated based on 3D or 2D mapping information as well as a location and orientation of a sensor. The prediction frame may be a 3D image illustrating predicted positions of stationary (i.e., non-moving) objects included in the 3D-mapping information. Such stationary objects may include, but are not limited to, trees, billboards, signs, buildings, and other permanent or semi-permanent items or fixtures. The prediction frame may be utilized to, e.g., fill in exposed gaps of a previous frame (for example, when an object moves, the prediction frame may be utilized to illustrate a prediction for items behind the previous location of the moved object).”; [0058] via “At S445, it is checked, for each object classified as stationary, if the distance to the object classified as stationary is known. If so, execution continues with S447; otherwise, execution continues with S450. At S447, the distance to the stationary object is retrieved from previous calculations. This distance information can be derived from previously generated 3D maps. A stationary object may be determined to be stationary relative to the previously generated 3D map. As an example, if a passive sensor is not moving, an object is stationary, and a previously determined passive measurement and/or active measurement distance is available for the object from that passive sensor, then the current passive measurement for the object may be determined to be the previously determined distance.”).

Regarding claim 9, Nehmadi teaches wherein the second output comprises map data, the first output comprises at least one image of an environment of the host vehicle, and the projection comprises detecting one or more road edges in the at least one image using the map data (See at least: [0037] via “In a further embodiment, a prediction frame may be generated based on 3D or 2D mapping information as well as a location and orientation of a sensor. The prediction frame may be a 3D image illustrating predicted positions of stationary (i.e., non-moving) objects included in the 3D-mapping information. Such stationary objects may include, but are not limited to, trees, billboards, signs, buildings, and other permanent or semi-permanent items or fixtures. The prediction frame may be utilized to, e.g., fill in exposed gaps of a previous frame (for example, when an object moves, the prediction frame may be utilized to illustrate a prediction for items behind the previous location of the moved object).”; [0058] via “At S445, it is checked, for each object classified as stationary, if the distance to the object classified as stationary is known. If so, execution continues with S447; otherwise, execution continues with S450. At S447, the distance to the stationary object is retrieved from previous calculations. This distance information can be derived from previously generated 3D maps. A stationary object may be determined to be stationary relative to the previously generated 3D map. As an example, if a passive sensor is not moving, an object is stationary, and a previously determined passive measurement and/or active measurement distance is available for the object from that passive sensor, then the current passive measurement for the object may be determined to be the previously determined distance.”).
Regarding claim 10, Nehmadi teaches wherein the first output comprises at least one image of an environment of the host vehicle, and the projection comprises detecting free space in the at least one image using the second output (See at least: [0066] via “At S470, a 3D map is generated based on the passive and active measurements. In order to generate a 3D-map of the scene, a distance value for pixel in the acquired image should be available. In an embodiment, one or more distance values may be included in the 3D map for each segment in the segmentation map. Each distance value can be one of the passive or active measurements. In a preferred embodiment, at least 3 distance values for at least 3 pixels of each a segment should be included in the 3D map.”; [0037]; [0058]; [0061]).
	but fails to explicitly disclose wherein the second output comprises output from a lidar.
	However, Nehmadi discloses wherein an output comprises a lidar in the background disclosure (See at least: [0004] via “Existing solutions for rendering detailed 3D-maps are based on LiDar (or LADAR) systems. A LiDar system measures distance to an object by illuminating multiple targets (points in the space) with one laser beam or multiple laser beams.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi to teach wherein the second output comprises output from a lidar in order to take advantage of its precise 3D measurements over a wide variety of ranges. 
Regarding claim 11, Nehmadi teaches wherein the characteristic of the target 

Regarding claim 12, Nehmadi teaches wherein the characteristic of the target object includes a distance from the host vehicle to the target object (See at least: [0040] via “The processing system 210 will not trigger another active measurement with respect to the pedestrian if the pedestrian is located within a range that does not require any action (e.g., walking in a sidewalk across the street from the vehicle). An action may include, for example, controlling the vehicle. Whether an action is required may be based on a predefined safe distance threshold. The safe distance threshold may include, but is not limited to, the speed of the vehicle and/or object, the distance of the object from the apparatus 200, a type of the object, combinations thereof, and the like. In a further embodiment, active measurements may be performed when an estimated distance for a moving object (e.g., based on a boundary speed and a direction of the object) does not meet a safe distance threshold. An action may include, for example, controlling a hands free or autonomous vehicle.”).

Regarding claim 13, Nehmadi teaches wherein the characteristic of the target object includes a location of the target object in an environment of the host vehicle (See .
Claims 2, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Lanza and further in view of Camus (US 20050131646 hereinafter Camus).
Regarding claim 2 (and similarly 15), Nehmadi teaches controlling a vehicle (See at least: [0040]) but fails to explicitly teach wherein the at least one navigational change includes slowing the host vehicle.
	However, Camus teaches wherein the at least one navigational change includes slowing the host vehicle (See at least: [0049] via “Alternate counter-measures may be reversible, such as actuating the host vehicle's brakes and/or releasing the accelerator, tightening the occupants' seatbelts, actuating a deformable elastic hood to prevent head 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi in view of Camus to teach wherein the at least one navigational change includes slowing the host vehicle so that the vehicle will not be involved in a collision. 

Regarding claim 4, Nehmadi teaches controlling a vehicle (See at least: [0040])  but fails to teach wherein the at least one navigational change includes activating a steering mechanism of the host vehicle.
However, Camus teaches wherein the at least one navigational change includes activating a steering mechanism of the host vehicle (See at least: [0049] via “Alternate counter-measures may be reversible, such as actuating the host vehicle's brakes and/or releasing the accelerator, tightening the occupants' seatbelts, actuating a deformable elastic hood to prevent head impacts against the engine block, or even temporarily controlling the host vehicle's steering.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi in view of Camus to teach wherein the at least one navigational change includes activating a steering mechanism of the host vehicle so that the vehicle will not be involved in a collision. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Lanza and further in view of Pal (US 10040450 hereinafter Pal). 

Regarding claim 3, Nehmadi teaches controlling a vehicle (See at least: [0040])  but fails to teach wherein the at least one navigational change includes accelerating the host vehicle.
	However, Pal teaches wherein the at least one navigational change includes accelerating the host vehicle (See at least: Col. 9 lines 31-39 via “Once it is established that autonomous vehicle 102 can pass over the obstacle, collision avoidance device 200, at step 516, determines a modification in the current velocity of autonomous vehicle 102, which can be achieved by autonomous vehicle 102 relative to the obstacle, based on the analysis of the vehicle information. Modification in the current velocity may either be by way of acceleration or deceleration of autonomous vehicle 102 and is represented as: AchAclrRtdr.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi in view of Pal to teach wherein the at least one navigational change includes accelerating the host vehicle so that the vehicle will not be involved in a collision. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/HARRY Y OH/Primary Examiner, Art Unit 3664